Citation Nr: 1619901	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for left foot hammertoe deformity, to include as secondary to service-connected disability.

3.  Entitlement to service connection for right foot hammertoe deformity, to include as secondary to service-connected disability.  

4.  Entitlement to service connection for headaches, including migraine and tension-type, to include as secondary to service-connected disability.  

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  

6.  Entitlement to a compensable disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for a right knee disability, for left and right foot hammertoes and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of his appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity; there is no evidence of thought disorder, intermittently illogical, obscure or irrelevant speech, near continuous panic or depression, neglect of personal appearance and hygiene, disorientation, or inability to work or to maintain interpersonal relationships attributed to his PTSD.  

2.  During the pendency of his appeal, the Veteran's allergic rhinitis has not been manifested by polyps or by greater than a 50 percent obstruction of the nasal passages on both sides, or a complete obstruction of one side; nor has there been any incapacitating episodes of sinusitis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.31, 4.97, Diagnostic Codes 6511, 6522 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard April 2008, June 2008 and July 2008 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, as well as written statements from the Veteran's friends and colleagues.  A transcript of his March 2011 Decision Review Officer's (DRO) hearing was also associated with the claims file.  

The Veteran was provided VA examinations in July 2008 and June 2011 in connection with the claims for increased disability ratings for PTSD and allergic rhinitis.  The Board finds that the examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports for the claimed disabilities are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  

II. Analysis

The Veteran and his representative contend that he is entitled to a higher initial disability rating for PTSD due to the severity of his symptoms, as well as a higher disability rating for his allergic rhinitis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran's service-connected PTSD is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

VA and private treatment records dating from January 2007 to June 2011, show the Veteran reported having difficulty with depression, sleep, anxiety, social isolation, hyperstartle response and hypervigilance, as well as irritability and avoidant behavior.  He intermittently reported having panic attacks as often as 2 to 3 times a week in March 2011.  Mental status examinations repeatedly show the Veteran was fully oriented with no psychotic symptoms and had unimpaired insight and judgment.  Mood was often described as depressed and affect was intermittently assessed as constricted.  During this period, assessed Global Assessment of Functioning (GAF) scores ranged from 47 on one occasion, to 71, indicative of serious to no more than slight impairment.  Treatment records during this period consistently reflect that the Veteran denied suicidal and homicidal ideation.  

During his March 2011 DRO hearing, the Veteran testified that the medication dose for his PTSD had been increased.  He was socially isolated and did not sleep with his wife at night because he feared harming her.  He had anxiety attacks as often as 2 to 3 times a week and frequently experienced nightmares and flashbacks.  

A VA psychological examination conducted in June 2011 reflects the Veteran's complaints of sleep impairment with nightmares every night and flashbacks every other night, avoidance of crowds, hypervigilance, irritability and social estrangement.  He reported reduced concentration and forgetfulness.  Anxiety attacks occurred 2 to 3 times a week.  He occasionally felt helpless, hopeless and worthless.  He reported having low energy levels during the day.   He felt it was difficult to work because he was tired and not as effective.  The Veteran reported having very few friendships.  He had good relationships with his mother and 2 of his 3 brothers.  The Veteran was married one time and felt his PTSD symptoms impacted his relationship with his wife.  

Examination revealed the Veteran to have appropriate appearance and hygiene.  His speech and communication were normal.  He was fully oriented.  His affect was flattened.  His thought processes and concentration were normal.  His memory was moderately abnormal.  There was no suicidal or homicidal ideation, delusions or hallucinations.  The Veteran's behavior was appropriate and his judgment and abstract thinking were normal.  The Veteran had panic attacks 3 times a week and had ritualistic behavior, checking the perimeter of his home, as often as 3 times a day.  The examiner opined that his ritualistic behavior was severe enough to interfere with routine activities.  The examiner further opined that the Veteran's diagnosed PTSD, pain disorder, depressive disorder were all interrelated and caused occupational and social impairment with reduced reliability and productivity as evidenced by flattened affect, panic attacks more than one time a week, disturbance in motivation and mood, difficulty establishing and maintaining effective work and social relationships.  The assessed GAF score was 50, indicative of serious symptoms.  

The Veteran submitted several written statements from his wife, daughter, co-workers, and other veterans, as well as his own contentions.  Several statements indicated that the Veteran had sleep problems, was socially isolated and had difficulty watching television programs about war issues or engaging in conversations about war.  

VA and private treatment records, dating from September 2011 to September 2015 show ongoing complaints of depression, nightmares, flashbacks, intrusive thoughts, avoidant behavior, hypervigilance, irritability and social isolation.  However, he continued to deny suicidal or homicidal ideation, hallucinations and delusions.  His mood was frequently determined to be depressed and his affect as constricted.  There were no findings of psychotic symptoms, or near-continuous depression or panic attacks.  He was assessed with GAF scores between 55 and 60, indicative of moderate symptoms.   

Throughout the course of his appeal, the Veteran's PTSD has been manifested by sleep disturbance, nightmares, intrusive memories, panic attacks, hyper startle responses, hypervigilance, anxiety, irritability, avoidance behavior, and social isolation.  However, he has consistently denied any suicidal or homicidal ideation throughout the appellate period, and there is no indication of near-continuous depression or panic affecting his ability to function independently, appropriately and effectively.  

Although he has indicated that his PTSD symptoms strained his relationship with his wife, he remains married and he maintains good relationships with his mother and two of three brothers, and has a "up and down" relationship with his adult daughter.  Treatment records and VA examiners indicate that he has regularly attended therapy sessions, as well as church, throughout the pendency of the claim.  

Treatment records intermittently show his mood to be anxious or depressed.  He has been predominantly provided GAF scores indicative of moderate or at most, serious impairment.  However, these assigned GAF scores were not accompanied by any discussion suggesting that serious impairment indicated inability to keep a job, or similar impairment.  

The VA and private treatment records and VA evaluations do not show that the Veteran has symptoms manifested by impaired thought processes; illogical, irrelevant or obscure speech; near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; impaired impulse control; or spatial disorientation.  Only on one occasion, during the June 2011 VA examination, was the Veteran determined to display ritualistic behavior that interfered with routine activities.  Moreover, none of the VA or private treatment records or the VA examination report indicated that there was any neglect of his personal appearance or hygiene.  

While the Veteran, his wife, other veterans and his colleagues at work are competent to report on their personal knowledge of his symptoms, and their statements are accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the 2011 VA examination took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of the manifestations attributed to his service-connected PTSD.  

VA and private treatment records during the pendency of the appeal do not indicate the Veteran's PTSD symptoms progressively worsened.  The VA examiner addressed the Veteran's symptoms in the June 2011 examination report, and noted that his resulting impairment caused reduced reliability.  Moreover, subsequent VA and private treatment records show the severity of the Veteran's PTSD symptoms remained consistent with those reported at the time of the 2011 VA examination and earlier treatment records.   

In light of the foregoing, the preponderance of the evidence is against a rating higher than 50 percent at any time during the appeal period, there is no doubt to be resolved, and a disability rating in excess of 50 percent for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Allergic Rhinitis

The Veteran's allergic rhinitis with sinusitis disability is rated under Diagnostic Code 6522 (allergic or vasomotor rhinitis).  38 C.F.R. § 4.97, Diagnostic Code 6522 (2015).  Diagnostic Code 6522 provides for a 10 percent rating where the condition is without polyps, but there is greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted where the evidence demonstrates polyps. 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, as here, a zero percent evaluation shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  

Additionally, Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis.  

Sinusitis is rated zero percent when detected by x-ray only.  A 10 percent rating requires one or two incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year requiring prolonged (lasting from four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating requires chronic osteomyelitis following radical surgery, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6511.  

Based on the evidence, the Board finds that the Veteran's service-connected allergic rhinitis is noncompensably disabling.  VA and private treatment records throughout the pendency of the claims do not show polyps or greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side. Without sufficient evidence of the presence of polyps or greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side, a compensable rating under Diagnostic Code 6522 is not warranted. The Board observes that all the examination reports and treatment reports of record fail to indicate any such symptomatology.  

Likewise, VA and private treatment records, while noting intermittent treatment for diagnosed sinusitis during the pendency of the appeal, do not indicate any incapacitating episodes of sinusitis at any time.  The July 2008 VA examiner specifically noted that the Veteran did not experience incapacitating episodes of sinusitis.  A compensable rating is not warranted under the provisions of Diagnostic Code 6511.  

The Board has also considered the application of Diagnostic Codes 6523 and 6524. However, the Veteran has not been shown to have bacterial rhinitis or granulomatous rhinitis. He is accordingly not entitled to an increased rating under those diagnostic codes.  

In light of the foregoing, the preponderance of the evidence is against a compensable rating at any time during the appeal period, there is no doubt to be resolved, and a disability rating in excess of 50 percent for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Ratings

The Board has also considered whether referral for extraschedular ratings for the Veteran's PTSD and allergic rhinitis is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied for the Veteran's PTSD and allergic rhinitis.  During the pendency of the appeal, the Veteran's service-connected PTSD has been manifested by signs and symptoms such as sleep impairment, anxiety, panic attacks, and irritability and, on one occasion, ritualistic behavior.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to mental disorders provide disability ratings on the basis of occupational and social impairment, and overall impairment.  See, e.g. 38 C.F.R. §§ 4.130, Diagnostic Code 9411.  Likewise, the Veteran's allergic rhinitis symptoms of congestion and other symptoms are contemplated by the rating schedule.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability.  There is nothing exceptional or unusual about the Veteran's PTSD and allergic rhinitis symptoms because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's PTSD and allergic rhinitis, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Furthermore, the disability picture is not so exceptional to warrant referral even when the Veteran's service-connected disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his 2010 and 2011 VA examinations, it was noted that the Veteran was employed.  A later 2014 VA treatment record indicated that the Veteran had retired.  Moreover, the Veteran did not appeal a February 2014 rating decision that denied his claim for a TDIU.  Accordingly, no action pursuant to Rice is necessary.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.

A compensable initial disability rating for allergic rhinitis is denied.  



REMAND

The Veteran seeks service connection for a right knee disability, hammertoe deformities of the left and right feet, and migraine headaches, which he asserts were either incurred during service, or are the result of service or a service-connected disability.  

Although the VA examiner who conducted a February 2010 examination provided medical opinions regarding whether the Veteran's currently diagnosed hammertoe deformities of the right and left feet were incurred in service or as a result of his service-connected left foot fasciitis, the examiner did not provide an opinion regarding whether it is as likely as not that the current hammertoe deformities were permanently aggravated by the Veteran's service-connected left foot fasciitis or caused or aggravated by his right great toe arthritis.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Thus, another opinion should be obtained on remand.  

The Veteran has also alleged that his current right knee disability is secondary to his service-connected lumbar spine, and/or right hip and/or left and right foot disabilities.  He further contends that his currently diagnosed headaches are the result of an inservice head injury or were caused or aggravated by his service-connected tinnitus and/or flares from his service-connected allergic rhinitis.  

While an April 2012 VA examiner did opine that it was less likely than not that the Veteran's right knee disability was incurred in or a result of an inservice injury, the examiner did not provide an adequate rationale for the opinion as it was based on a lack of objective clinical evidence of treatment for right knee complaints in service or for many years after service.  The examiner did not acknowledge or comment on the Veteran's reported history of having repeatedly trained by rappelling from buildings and helicopters, as well as marching in ill-fitting boots which he contends caused his current right knee disability.  Nor did the examiner address whether the Veteran's right knee is either caused or aggravated by a service-connected disability.  Likewise, while the February 2010 VA examiner opined that the Veteran's currently diagnosed headaches were less likely related to inservice headaches related to acute illnesses, the examiner did not address the Veteran's contentions that his service-connected tinnitus and/or allergic rhinitis either caused or aggravate his currently diagnosed migraine and/or tension-type headaches .  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, further opinions should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations by appropriate medical professionals to determine the current nature and etiology of any right knee disability, as well as for hammertoe deformities of the left and right feet, found to be present.  The entire claims file must be reviewed by the examiner. 

Based on review of all the evidence of record, the examiner must answer the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed right knee disability, left and/or right foot hammertoe deformity, had its onset in service or is otherwise related to service, or any incident therein, to include the inservice training that included rappelling from buildings and helicopters, as well as running and marching in ill-fitting boots? 

If not, is it is at least as likely as not (a 50 percent or greater probability), that any currently diagnosed right knee disability, left and/or right foot hammertoe deformity, was caused by or aggravated by his low back, right hip, left foot fasciitis and/or right great toe arthritis?  

If the examiner determines that any of the Veteran's diagnosed right knee disability, left and/or right foot hammertoe deformity, was aggravated by a service-connected disability, the baseline of the disability prior to aggravation must be specified, and the permanent, measurable increase in disability resulting from the aggravation.  

The VA examiner must comment on objective evidence of the disabilities, and the Veteran's history of injury in service and symptoms he links to his inservice training.

The examination report must include a complete rationale for all opinions expressed. 

2.  Schedule the Veteran for a VA examination or examinations by an appropriate medical professional to determine the current nature and etiology of any currently diagnosed migraine or tension-type headaches.  The electronic claims file must be made available to and reviewed by the examiner.  

Based on review of all the evidence of record, the examiner must answer the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed migraine and/or tension-type headache, had its onset in service or is otherwise related to service, or any incident therein, to include the Veteran's reported head injury?  

If not, is it is at least as likely as not (a 50 percent or greater probability), that any currently diagnosed migraine and/or tension-type headache, was caused by or aggravated by his tinnitus and/or allergic rhinitis?  

If the examiner determines that the Veteran's diagnosed migraine or tension-type headaches were aggravated by a service-connected disability, the baseline of the disability prior to aggravation must be specified, and the permanent, measurable increase in disability resulting from the aggravation.  

The VA examiner must comment on objective evidence of the disabilities, and the Veteran's history of a head injury in service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Finally, readjudicate the appeal. If any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


